Opinion issued February 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00554-CV
____________

AERIFORM, INC. D/B/A WESTWELD ACQUISITION CORP. AND
IWECO, INC., Appellants

V.

WILLIAM P. O'CONNELL AND BARBARA SHUFORD O'CONNELL,
Appellee



On Appeal from the 131st District Court
Harris County, Texas
Trial Court Cause No. 2004-38370



MEMORANDUM OPINION
	Appellants have filed an unopposed motion to dismiss their appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.